UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7703



WILLIAM M. HUGGINS,

                                            Petitioner - Appellant,

          versus


BONNIE BOYETTE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Graham C. Mullen, Chief
District Judge. (CA-01-73-1-5-MU)


Submitted:   December 20, 2001            Decided:   January 9, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William M. Huggins, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Huggins seeks to appeal the district court’s orders

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001) and his motion for reconsideration.     We have

reviewed the record and the district court’s orders and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. See Huggins v. Boyette, No. CA-01-73-1-5-MU (W.D.N.C., Aug.

20, 2001, & Sept. 13, 2001).   We also deny Huggins’ motion to dis-

miss the indictment.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2